DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The Information Disclosure Statement(s) submitted by the applicant has/have been considered. The submission is in compliance with the provisions of 37 CFR § 1.97. 


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The primary reason for allowance for claim(s) 1 is that applicant's claimed invention includes a calender apparatus for fixation/transfer of images on textile, the fixation/transfer being by dye sublimation, the dye being suitable for use with textiles, the apparatus a heat press comprising a calender, the calender comprising a heated rotary textile- pressing drum; an endless belt configured to drive said textile from said textile inlet to said textile outlet through said heat press to fix an image formed from a dye suitable for textiles, the image for fixing being carried on the textile, said heat press being held at a temperature sufficient to cause sublimation of said dye suitable for use with textiles thereby to fix said image, the heated rotary textile-pressing drum being configured to rotate with said textile; and a cleaning station configured to clean said endless belt to remove traces of said dye suitable for textiles, said cleaning station being located downstream of said textile outlet and upstream of said textile inlet, a path of said textile from said textile inlet to said textile outlet not passing said cleaning station. It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s) 11 is that applicant's claimed invention includes a calender apparatus for fixation/transfer of images on textile, the fixation/transfer being by dye sublimation, the dye being suitable for use with textiles, the apparatus with a heat press comprising a calender, the calender comprising a heated rotary textile- pressing drum; an endless belt configured to drive said textile through said heat press to fix an image formed from a dye suitable for textiles, the image for fixing being carried on the textile, said heat press being held at a temperature sufficient to cause sublimation of said dye suitable for use with textiles thereby to fix said image, the heated rotary textile-pressing drum being configured to rotate with said textile; and a cleaning station comprising a heating unit, the cleaning unit configured to use said heating unit to cause sublimation of ink residue on said endless belt.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
The primary reason for allowance for claim(s 21 is that applicant's claimed invention includes a method of cleaning a belt after fixing an image using a calender and dye sublimation moving an endless belt to pick up a garment carrying an image on a textile, the image in wet dye, the wet dye suitable for use with textiles, to drive said textile against a heat press, the heat press comprising a rotating textile-pressing heat drum, maintaining said heat press at a temperature sufficient to induce sublimation of at least one temperature sensitive dye on said textile, thereby to fix said image on said textile; removing said textile from said belt; and cleaning said endless belt by heating said endless belt to induce sublimation.  It is this limitation, expressed in the claimed combination not found, taught, or suggested in the prior art that makes the claim(s) allowable over the prior art.
United States patent publication number 20020027587 to Suguya et al. discloses a calender and heated rotary drum. However, the prior art fails to disclose the above limitation(s). 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradley W Thies whose telephone number is (571)270-5667.  The examiner can normally be reached on M-F 9:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached at (571) 272- 7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W THIES/Primary Examiner, Art Unit 2853